[TextBox: [img-media_image1.png]]United States Patent and Trademark Office
    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov


June 15, 2022


Katten Muchin Rosenman LLP	: NOTICE OF WITHDRAWAL
(c/o Patent Administrator)	:	FROM ISSUE
2900 K Street NW, Suite 200	: UNDER 37 CFR 1.313(b)
Washington, DC  20007-5118


In re Application of
THAKUR, Anushikha et al.
Serial No.  16/462,085
Filed:  05/17/2019
For:  RAPID AND EFFICIENT DE-GLYCOSYLATION OF GLYCOPROTEINS 


This application is being withdrawn to permit reopening of prosecution.  See 37 CFR 1.313(b).

The above-identified application is hereby withdrawn from issue.

The issue fee is refundable upon written request.  If, however, the application is again found allowable, the issue fee can be applied toward payment of the issue fee in the amount identified on the new Notice of Allowance and Issue Fee Due upon written request.  This request and any balance due must be received on or before the due date noted in the new Notice of Allowance in order to prevent abandonment of the application.

Telephone inquiries should be directed to the SPE Manjunath N. Rao at (571) 272-0939.

The above-identified application is being forwarded to the examiner for prompt appropriate action, including notifying applicant of the new status of this application.


/DANIEL M SULLIVAN/Director,Technology Center 1600

slw